Order entered July 8, 1969, and judgment entered thereon July 11, 1969, unanimously modified on the law without costs or disbursements by reducing the recovery granted plaintiff to the sum of $1,800 with 6% interest from April 1, 1964, and otherwise affirmed. Plaintiff’s claim that she worked at least 18 weeks for which she was not paid stands undenied. Whether she worked a longer period for which she was not paid, as well as her other claims upon which she seeks recovery, including restoration of salary to $150 per week, vacation and separation pay, have been sufficiently controverted to create issues of fact for resolution at the trial. Plaintiff is not entitled to liquidated damages under the Fair Labor Standards Act. Her wages were well above the minimum prescribed by the act in 1964 ($1.25 per hour, U. S. Code, tit. 29, § 206, subd. [a], par. [1]). Concur — Capozzoli, J. P., Tilzer, McGivern, Nunez and Steuer, JJ.